UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) March 31, 2011 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-31261 AMANASU TECHNO HOLDINGS CORPRATION (Exact name of registrant as specified in its charter) Nevada 98-031508 (State of other jurisdiction of incorporation or organization) (I.R.S. Eployer Identification No.) 445 Park Avenue Center 10th Floor New York, NY 10022 (Address of principal executive offices) 212-836-4727 (Registrant's telephone number, including area code) [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.02 Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review. All matters disclosed regarding and in the 10-Q for the quarter ended March 31, 2011 was discussed by the board of directors and independent accountant as required by Item 4.02(a) of Form 8-K On December 29, 2011, the Company determined that a restatement of its financial statements for quarter ended March 31, 2011 was necessary. Various administrative errors, as well as explanatory notes requested by the SEC were added for clarification. Internal control procedures were also updated with the goal to eliminate error in financial reporting in the future. 2 An amendment to the Form 10-Q for the quarter ended March 31, 2011 will be filed. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Amanasu Techno Holdings Corporation (Registrant) /s/ Atsushi Maki Atsushi Maki Chairman & Chief Executive Officer Date: January 8, 2013 3
